Citation Nr: 1807577	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-17 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to an initial evaluation in excess of 20 percent for dominant, right shoulder dislocation status post-surgical repair with degenerative joint disease (right shoulder disability).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the U.S. Coast Guard from September 1971 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2013 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a videoconference hearing conducted in January 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The issue of entitlement to right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is etiologically related to active duty service.  

2.  The Veteran's right shoulder disability has not resulted in limitation of motion in the right arm to midway between side and shoulder level, malunion of the humerus with marked deformity, recurrent dislocation of a scapulohumeral joint with frequent episodes of guarding, fibrous union, nonunion, or loss of head of the humerus.



CONCLUSIONS OF LAW

1.  The criteria for service connection for left ear hearing loss have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

2.  The criteria for an initial evaluation in excess of 20 percent for a right shoulder disability have not been met.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5201, 5202 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection - Legal Standard

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz), and the threshold for normal hearing is from 0 to 20 dB.  Higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 156 (1993).  However, for VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

II.  Service Connection - Analysis

The Veteran has repeatedly contended that he experiences current hearing loss in each of his ears in addition to tinnitus that he attributes to his exposure to weapons fire and occupational noise exposure while serving on active duty.  At the hearing, the Veteran testified that he was regularly exposed to machine gun fire without much hearing protection and that he also participated in helicopter operations at least eight times per year that exposed him to significant acoustic trauma.  

To evaluate the Veteran's claims, he was afforded a VA audiological evaluation in March 2013.  The examiner indicated that the Veteran did not have hearing loss that existed prior to service and the Veteran had 100 percent speech recognition using the Maryland CNC Test.  Pure tone audiometric test results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
10
30
35
LEFT
20
15
10
20
30

As these test results did not satisfy the criteria for a hearing loss disability, the audiologist who completed this examination explained in an April 2013 addendum opinion that she omitted any opinion in the initial examination report regarding the etiology of any current hearing loss disability.  Notably, she did provide a positive nexus opinion with respect to the Veteran's claim for service connection for tinnitus.

The Veteran attended a private audiological evaluation in November 2014.  At that time, the Veteran was found to have an 84 percent speech discrimination score in his left ear, but the examiner indicated that the PB Word List rather than the Maryland CNC Test had been used.  Pure tone thresholds were reported as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
25
10
30
30
LEFT
15
25
5
40
40

As the Veteran's left ear thresholds at both the 3000 and 4000 frequency were 40 decibels or greater, the Board is satisfied that the Veteran has a current hearing loss disability in his left ear.  The Board also finds the Veteran's competent and credible testimony regarding his in-service acoustic trauma sufficient to satisfy the criteria for an in-service event. 

The private audiologist who evaluated the Veteran in November 2014 also provided an opinion regarding the etiology of the Veteran's left ear hearing loss.  She explained that swelling of the hair cells after noise exposure can lead to cell rupture and permanent irreparable hearing loss and if the number of hair cells affected is small, there may be no perceptual changes in hearing following early exposures.  However, the audiologist noted that the effects of these small changes can be cumulative, a key factor in the insidious nature of noise exposure and it may take years before a soldier perceives any change in hearing.  Ultimately, due to the Veteran's duties in the service and given the amount of noise the Veteran was exposed to during his service, she opined that it was at least as likely as not that the Veteran's current hearing loss was related to service.

This examiner is a trained medical professional who is able to provide a competent opinion regarding the medically complex question of the etiology of noise-induced hearing loss.  The Board also has no reason to doubt the credibility of this examiner's opinion.  Moreover, it appears consistent with the Veteran's service treatment records, which include at least one audiometric test demonstrating hearing loss for VA purposes.  Specifically, while the entrance audiometric test results did not rise to the threshold set forth in 38 C.F.R. § 3.385 and a July 1975 audiogram had no left-ear thresholds above 25 decibels, a June 1975 audiogram resulted in the following thresholds:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
35
20
35
45
LEFT
45
30
25
30
30

Overall, as this opinion is competent and is supported by a detailed and persuasive rationale, the Board finds that the preponderance of the evidence in this case establishes that the Veteran's left ear hearing loss is etiologically related to service.  As such, his claim for service connection for this disability must be granted.

III.  Increased Evaluation - Legal Standard

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2017).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

On a claim for increased rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  

The Veteran's right shoulder disability was initially rated pursuant to Code 5201-5019.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  DC 5019 is used to evaluate bursitis and DC 5201 is assigned when the disability is being evaluated due to limitation of motion of the arm.  As of October 2016, the Veteran's DC was changed to 5010-5201.  DC 5010 is assigned to the evaluation of traumatic arthritis.  When the disability in question involves a dominant limb, a 20 percent evaluation is assigned pursuant to DC 5201 with limitation of motion of the shoulder at shoulder level.  38 C.F.R. § 4.71a.  A 30 percent evaluation is assigned with limitation of motion midway between side and shoulder level, and a 40 percent evaluation is assigned when the dominant arm is limited to 25 degrees from the side.  Id.

Shoulder disabilities may also be evaluated pursuant to DC 5202, which evaluates other impairment of the humerus.  When that Code is used to evaluate a dominant limb, a 30 percent evaluation is assigned when there is malunion of the humerus with marked deformity or with recurrent dislocation of a scapulohumeral joint with frequent episodes and guarding of all arm movements.  Id.  Finally, a 50 percent evaluation is assigned when there is fibrous union, a 60 percent evaluation is warranted with a showing of nonunion of the humerus (false flail joint), and an 80 percent evaluation is granted with a showing of loss of head of the humerus (flail shoulder).  Id.

IV.  Increased Evaluation - Analysis

The Veteran has been assigned a 20 percent evaluation for his right shoulder disability for the entire period on appeal.  As such, the evidence must be at least in equipoise that the Veteran's right shoulder disability has resulted in limitation of motion midway between side and shoulder level or greater, malunion of the humerus with marked deformity, recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all arm movements, fibrous union of the shoulder, nonunion of the humerus, or loss of head of the humerus.  

To evaluate his claim, the Veteran was initially afforded a VA examination in March 2013.  At that time, the Veteran was diagnosed with chronic right shoulder dislocation dating back to his time on active duty status post surgical repair.  The Veteran reported decreased range of motion following his second surgery from the early 1980s but denied any further dislocations following that procedure.  Although the Veteran also was reported to deny constant pain at that time, he did acknowledge experiencing intermittent sharp pain lasting one half hour that he rated at a level of three or four out of ten.  This pain was reportedly precipitated by working overhead and lifting.  The Veteran also indicated that he experienced flare-ups in his symptoms that caused decreased capacity to work overhead and lift.

Upon examination, the Veteran was found to have normal flexion and abduction of his right shoulder with painful motion in each plane at 120 degrees and no additional loss of motion after repetitive-use testing.  External of that joint was 65 degrees on the right with pain at 65 degrees and no additional loss of motion after five repetitions.  Although the Veteran did have pain and tenderness on palpation in the right shoulder, the examiner noted that the Veteran had no guarding of either shoulder or ankylosis in these joints and maintained 5/5 motor strength.  Rotator cuff testing was negative and there was also noted history of mechanical symptoms such as clicking or catching, which were described as mild crepitus.  Functionally, the examiner indicated that the effects of the Veteran's right shoulder disability were decreased capacity to work overhead and lift.

These clinical findings do not satisfy the criteria necessary for an increased evaluation in the Veteran's right shoulder disability.  The Veteran did not demonstrate restriction in motion of his right arm to midway between side and shoulder level and there was no indication that he had recurrent dislocations, fibrous union or nonunion, loss of the humeral head, or malunion of the humerus with marked deformity.  

The Veteran again attended a VA-provided medical examination in April 2014 and was again assigned a diagnosis of chronic right shoulder dislocation status post surgical repair.  At this evaluation, the Veteran reported no change since his prior exam and explained that he continued to have decreased strength in the right shoulder with pushing, pulling, lifting, or working overhead.  He noted that he had a constant ache in his right shoulder that he assigned a four or five out of ten with flares of stabbing pain multiple times per day, lasting one to two minutes each, and rating at a seven or eight out of ten.  Precipitating factors for these flares were noted to be pushing, pulling, lifting, or working overhead and the effects of these flares were decreased capacity to engage in these precipitating activities.

Notwithstanding these symptoms, the Veteran's clinical signs at that evaluation again failed to meet the severity necessary for an evaluation in excess of 20 percent for a dominant, right shoulder disability.  The Veteran's right-arm flexion went to 150 degrees, with pain at 130 degrees, and his abduction was measured to 140 degrees, with pain at 120 degrees.  There was no additional loss in either plane after repetitive use testing, and external rotation was measured to 60 degrees and internal rotation to 40 degrees, with pain at 60 and 40 degrees respectively.  The Veteran again presented with 5/5 motor strength and, although he had localized tenderness or pain on palpation, he had no guarding or ankylosis and negative rotator cuff tests.  The Veteran also presented with signs of ongoing mild crepitus in his shoulder, but the examiner reported that there was no history of recurrent dislocation of the glenohumeral joint.  Functionally, the Veteran was felt to have decreased capacity to push, pull, lift, or work overhead.  Notably, the examiner who evaluated the Veteran at that time indicated that it was less likely than not that flare-ups or repetitive use would cause increased pain, weakness, fatigability, or incoordination.

Finally, the Veteran attended another VA-provided medical evaluation to examine his right shoulder in October 2016.  At that time, the Veteran's diagnosis was changed to degenerative arthritis of the right shoulder along with glenohumeral joint dislocation.  The Veteran again indicated that he had constant right shoulder aching, but denied dislocations in this joint since the surgery he underwent in the 1980s.  The Veteran also endorsed flare-ups that he indicated impacted his ability to function and that any effort shoulder height or above was difficult and his flares were "somewhat parallel to activity."  Pain was felt to discourage use especially above the shoulder height.

Range of motion testing in the Veteran's right shoulder found the Veteran able to flex and abduct to 120 degrees and rotate both internally and externally to 70 degrees, with pain at the limits of each plane.  The examiner also reported crepitus and moderate tenderness or pain on palpation, but indicated that the Veteran did not have pain with weight bearing.  Muscle strength was again measured to be 5/5 with no signs of muscle atrophy, ankylosis, or abnormal rotator cuff testing.  The examiner also explicitly stated that the Veteran did not have loss of head, nonunion, or fibrous union of the humerus.  The Veteran also reportedly did not present with moderate or marked deformity of the humerus or malunion of the humerus.  

The examiner acknowledged that the examination was not conducted immediately after repetitive use or during a flare, but that repeated use over time and flare-ups contributed to pain, fatigue, weakness, or lack of endurance which contributed to functional loss.  The examiner quantified this loss in degrees of range of motion as follows: flexion to 110 degrees, abduction to 110 degrees, external rotation to 70 degrees, and internal rotation to 60 degrees. 

Finally, the Veteran also submitted an examination report from an evaluating chiropractor in March 2017.  At that time, the Veteran was found to have decreased range of motion in flexion, extension, and external rotation "of a mild degree" in addition to severe limitation of internal rotation of the right arm.  The Veteran was also noted to have severe pain and tenderness to palpation at the right teres minor and supraspinatus rotator cuff muscle tenderness in addition to extreme muscle weakness on the right supraspinatus and teres minor musculature.  Functionally, this clinician reported weakness and decreased range of motion and that the Veteran's chronic shoulder condition inhibited his functional capacity. 

As indicated above, the Board acknowledges the Veteran's chronic shoulder symptoms and the effects this disability has had on his ability to function in the workplace.  However, the overall weight of the evidence indicates that the specific findings for an evaluation in excess of 20 percent for a right shoulder disability have not been present.  The Board also acknowledges the arguments at the hearing of the Veteran and his representative that the Veteran's surgery from the 1980s has prevented his shoulder from dislocating and that, but for this surgery, he would have recurrent dislocation of the shoulder.  Notwithstanding this statement, the Board is bound by the criteria set forth in the schedule for evaluating disabilities.  Here, the record simply does not contain the evidence showing limitation of motion in the right arm to midway between side and shoulder level, malunion of the humerus with marked deformity, recurrent dislocation of a scapulohumeral joint with frequent episodes of guarding, fibrous union, nonunion, or loss of head of the humerus.

The Board has also considered the effects of flare-ups or additional functional loss after repeated use of the Veteran's shoulder over time.  However, the evidence and the competent and probative opinions of the medical examiners in this case do not suggest that flare-ups or repeated use would lead to the limitation of motion or the functional equivalent of frequent dislocations, nonunion, malunion, fibrous union, or loss of the head of the humerus that would warrant a higher evaluation.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In fact, the only examiner who provided an opinion suggesting the Veteran experiences functional effects of the additional limitation due to flare-ups or repeated use over time in terms of range of motion opined that these flare-ups or repeated use would only limit the Veteran's flexion and abduction to 110 degrees, which does not rise to the level of limitation contemplated by the criteria for a 30 percent evaluation.

For the reasons stated above, the Board finds that the preponderance of the competent and credible evidence of record indicates that the criteria for a rating in excess of 20 percent for a right shoulder disability have not been met.  As such, there is no reasonable doubt to resolve in the Veteran's favor and his claim for an increased evaluation must be denied.

V.  VA's Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided sufficient notice in correspondence from June 2012.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159 (2017).  The Board finds that VA has satisfied its duty to assist by acquiring service records as well as relevant records of private and VA treatment that have been identified.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issue before the Board.

The Veteran was also afforded numerous VA medical examinations, as described above.  Collectively, the Board finds that these examination reports adequately describe the severity of the Veteran's right shoulder disability.  The Board also has considered the holding of Correia v. McDonald, 28 Vet. App. 158 (2016) which holds that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Specifically, the October 2016 VA examiner addressed pain in weight bearing status, after repetitive-use testing, and the functional effects of flare-ups or repeated use over time.  Although this October 2016 VA examination report does not does not contain separate findings in active and passive motion it indicates that the Veteran moved on his own free will, indicating that pain in active motion has been considered.  It follows that an assessment of passive motion would yield the same result.  If the Veteran was able to move his right arm himself to a particular degree, the arm would be capable of the same movement by the examiner, and the results in active motion are applicable to passive motion.

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159 (c)(4) (2014); Sickels v. Shinseki, 643 F.3d 1362   (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).


ORDER

Service connection for left ear hearing loss is granted.

Entitlement to an increased initial evaluation in excess of 20 percent for right shoulder dislocation status post-surgical repair with degenerative joint disease (dominant) is denied.


REMAND

Although the Board sincerely regrets the additional delay, the issue of entitlement to service connection for right ear hearing loss must be remanded for an additional medical examination.

As explained above, the Veteran contends that his bilateral hearing loss relates to his active duty service.  To evaluate these claims, he attended a VA audiological examination in March 2013 after which he was found to not have a current hearing loss disability pursuant to 38 C.F.R. § 3.385.  Subsequently, the Veteran submitted a private audiological report from November 2014, the results of which are noted above.  Although the Veteran's pure tone thresholds do not appear to satisfy the criteria of a hearing loss disability for VA purposes, his speech discrimination score in the right ear were reportedly 82 percent.  

Unfortunately, this speech discrimination test was not the Maryland CNC Test, as mandated by 38 C.F.R. § 4.85, but used the PB Word List instead.  As these test results raise the possibility that the Veteran's speech recognition scores may satisfy the criteria for a hearing loss disability under 38 C.F.R. § 3.385 if the Maryland CNC Test had been used, the Board finds that VA must satisfy its duty to assist the Veteran by affording him an additional audiological examination that satisfies the requirements of 38 C.F.R § 4.85.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA audiological treatment records and associate them with the Veteran's claims file.

2.  Thereafter, schedule the Veteran for an audiological examination to determine the nature of any current right ear hearing disability.  

3.  Thereafter, readjudicate the Veteran's claim for service connection for right ear hearing loss.  If the claim is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate amount of time for a response before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


